Per Curiam.
Plaintiff, while crossing Main street in Madison, on foot, was struck and injured by an automobile operated by the defendant and he has a verdict for $1,000 which, under this rule held by him, he seeks to have set aside as inadequate ■and that he have a new trial as to damages only.
While the rule originally allowed by the Circuit Court judge was limited to the damages only, an order was subsequently made by him requiring all the testimony taken at the trial to be printed and brought up to this court.
Our examination and consideration of these proofs brings us to the conclusion that the damages awarded are inadequate and further that the finding of the jury upon the question of negligence of the defendant is not supported by the proper weight of the evidence. In that respect the correctness of the verdict is placed in very great doubt and has every appearance of a compromise.
Under such circumstances it should not be set aside as to damages only but in toto.
Although the rule is limited this court has power to enlarge it. Mooney v. Blade, 1 N. J. Mis. R. 4; Gyorfy v. Levy, Ibid. 157; Stoll v. Shantz, 6 Id. 1046.
We conclude that this ease is a case calling for the exercise of such power
The rule to show cause is therefore made absolute and a venire de novo will issue for the retrial of all the issues.